           Case 2:19-mc-00130-KJM-KJN Document 14 Filed 11/04/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00130-KJM-KJN
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY 10.6396908 BITCOIN,
15   APPROXIMATELY 8.414561 LITECOIN,
16   APPROXIMATELY 1.5639 ETHEREUM,
     AND
17
     APPROXIMATELY 0.5187177 BITCOIN,
18
                    Defendants.
19

20          It is hereby stipulated by and between the United States of America and potential claimant

21 Gabriel Alva (“claimant”), by and through their respective counsel, as follows:

22          1.      On or about May 23, 2019 and May 25, 2019, the Homeland Security Investigation

23 (“HSI”) seized the above-referenced defendant cryptocurrency pursuant to a Federal search warrant and

24 consent (hereafter collectively “defendant cryptocurrency”).

25          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

26 send notice to potential claimants, file a complaint for forfeiture against the defendant cryptocurrency, or

27 obtain an indictment alleging that the defendant cryptocurrency is subject to forfeiture within ninety days

28 of seizure, unless the court extends the deadline for good cause shown or by agreement of the parties.
                                                         1
                                                                               Stipulation and Order to Extend Time
           Case 2:19-mc-00130-KJM-KJN Document 14 Filed 11/04/20 Page 2 of 3



 1 That deadline was August 21, 2019.

 2          3.      By Stipulation and Order filed August 28, 2019, the parties stipulated to extend to

 3 November 19, 2019, the time in which the United States is required to file a civil complaint for forfeiture

 4 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

 5 cryptocurrency is subject to forfeiture.

 6          4.      By Stipulation and Order filed November 25, 2019, the parties stipulated to extend to

 7 February 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 8 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant

 9 cryptocurrency is subject to forfeiture.

10          5.      By Stipulation and Order filed February 19, 2020, the parties stipulated to extend to April

11 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

12 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

13 subject to forfeiture.

14          6.      By Stipulation and Order filed April 22, 2020, the parties stipulated to extend to June 16,

15 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

17 subject to forfeiture.

18          7.      By Stipulation and Order filed May 28, 2020, the parties stipulated to extend to July 31,

19 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

20 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

21 subject to forfeiture.

22          8.      By Stipulation and Order filed July 22, 2020, the parties stipulated to extend to October

23 29, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

24 defendant cryptocurrency and/or to obtain an indictment alleging that the defendant cryptocurrency is

25 subject to forfeiture.

26          9.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

27 to January 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture

28 against the defendant cryptocurrency and/or to obtain an indictment alleging that the defendant
                                                       2
                                                                                Stipulation and Order to Extend Time
           Case 2:19-mc-00130-KJM-KJN Document 14 Filed 11/04/20 Page 3 of 3



 1 cryptocurrency is subject to forfeiture.

 2          10.    Accordingly, the parties agree that the deadline by which the United States shall be

 3 required to file a complaint for forfeiture against the defendant cryptocurrency and/or to obtain an

 4 indictment alleging that the defendant cryptocurrency is subject to forfeiture shall be extended to January

 5 27, 2021.

 6 Dated: 10/28/2020                                     McGREGOR W. SCOTT
                                                         United States Attorney
 7
                                                 By:     /s/ Kevin C. Khasigian
 8                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 9

10 Dated: 10/27/2020                                     /s/ Stephen Kahn
                                                         STEPHEN KAHN
11                                                       Attorney for potential claimant
                                                         Gabriel Alva
12
                                                         (Signature authorized by email)
13

14

15          IT IS SO ORDERED.

16 Dated: November 3, 2020.

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
                                                                              Stipulation and Order to Extend Time
